 1                               UNITED STATES DISTRICT COURT
 2                                      DISTRICT OF NEVADA
 3                                                 ***
 4   NATIONSTAR MORTGAGE LLC,                                Case No. 2:16-CV-00571-APG-EJY
 5                 Plaintiff,
                                                                           ORDER
 6          v.
 7   SOMMERSET HOMEOWNERS
     ASSOCIATION; ALESSI & KOENIG, LLC;
 8   LEODEGARIO D. SALVADOR D/B/A GDS
     FINANCIAL SERVICES,
 9
                   Defendants.
10

11          Before the Court is Nationstar Mortgage LLC’s Motion to Substitute U.S. Bank, National
12   Association, as Trustee for the Holders of the Specialty Underwriting and Residential Finance Trust,
13   Mortgage Loan Asset-Backed Certificates, Series 2006-BC3 as Plaintiff (ECF No. 77), to which no
14   opposition was file. A review of Nationstar’s Motion and good cause appearing,
15          IT IS HEREBY ORDERED that Nationstar Mortgage LLC’s Motion to Substitute U.S. Bank,
16   National Association, as Trustee for the Holders of the Specialty Underwriting and Residential
17   Finance Trust, Mortgage Loan Asset-Backed Certificates, Series 2006-BC3 as Plaintiff (ECF No.
18   77) is GRANTED and U.S. Bank National Association, as Trustee of the Holders of the Specialty
19   Underwriting and Residential Finance Trust, Mortgage Loan Asset-Backed Certificates, Series
20   2006-BC3 shall be substituted in as plaintiff for Nationstar Mortgage LLC.
21

22          DATED: March 13, 2020
23

24

25
                                                  ELAYNA J. YOUCHAH
26                                                UNITED STATES MAGISTRATE JUDGE
27

28
                                                     1
